SHIELDS, Presiding Judge,
concurring.
I concur in result.
Nucleopath, Inc. is under contract with St. Mary’s Medical Center, Inc. (Hospital) *1050to direct, conduct and administer the personnel and equipment which comprise the Hospital’s Department of Pathology and Nuclear Medicine. Nucleopath’s services are paid for by the individual recipient of the services, i.e., the patient. In some cases, the Hospital bills the patient for Nucleopath’s services and forwards payment to Nucleopath. Where the patient is a recipient of Medicaid benefits, Nucleo-path bills and receives payment from the Department of Public Welfare (Department). As stated in the majority opinion, Nucleopath’s services are denominated as the professional component. In all situations, the professional component consists of Nucleopath’s services in teaching, training, preparing methodology, maintaining quality control and formulating policy for the Hospital personnel it supervises, controls and administers. In some situations, the professional component also includes analysis by a Nucleopath physician. Thus, the charge for the professional component includes, in all situations, Nucleopath’s training, teaching, methodology, quality control and policy services; where a Nu-cleopath physician also performs an analysis, an additional charge for that service is included.
In all situations, the end result of Nu-cleopath’s professional component services is a laboratory report which is made on paper bearing the name of the Hospital which, after all, owns the laboratory facility. The laboratory report is permanently filed with that patient’s medical records maintained at the Hospital.
The instant dispute involves Nucleo-path’s compensation for its basic professional component, i.e., its services for laboratory tests which do not involve any analysis by a Nucleopath physician. Department argues the laboratory report under the Hospital’s name, and in the Hospital’s medical records library, as a matter of law, cannot constitute documentation of Nucleopath’s professional component services. Department’s position is that Nu-cleopath must keep independent documentation.
All parties agree that the compensability of the professional component is not an issue in this particular case. Neither is the adequacy of the laboratory report to document the professional component an issue. Rather, the very limited issue here is whether the laboratory report, on a paper bearing the Hospital name, and delivered to and stored by the Hospital, satisfies Nu-cleopath’s admitted duty to “maintain such records ... as are necessary to fully disclose and document the extent of the services [Nucleopath] provided” to Medicaid recipients. Again, I emphasize the adequacy of the laboratory report to document the professional component is not an issue; only the “maintenance” of the record is in dispute.
The issue, then, is one of law: the meaning of the phrase “provider ... shall maintain.” The dictionary definition of maintain includes: “to keep in a state of repair, efficiency, or validity: preserve from failure or decline ...” Webster’s Third New International Dictionary 1862 (1976). Otherwise stated, an object is maintained if it is preserved in its existing usable state. This definition fulfills the intent of the duty to maintain which is to provide a mechanism “to enable the Department to monitor the operation of the aid program and thereby seek to maintain its integrity, rather than to detect and administer sanctions for fraud or criminal acts.” Boffa v. Illinois Department of Public Aid (1988), 168 Ill.App.3d 139, 118 Ill.Dec. 974, 978, 522 N.E.2d 644, 648.
Considering this purpose, it is my opinion that a reasonable interpretation of the duty imposed upon a Medicaid provider is to insure the preservation of the records which document its services in a form that is accessible, useable, and meaningful to the provider and Department. If this purpose is met, the location of the depository is of no consequence. In this case, the adequacy of the depository, the medical records library of the Hospital, is not an issue. Further, here the format of the particular document, i.e., the laboratory report, is irrelevant because whether (1) the disputed charge relates to a professional component provided in the Hospital’s labo*1051ratory by the provider, Nucleopath, and (2) whether the professional component is compensable, is not in issue.
I,therefore, concur with the result reached by the majority for the simple reason that, as a matter of law, the laboratory reports were maintained by Nucleopath when the patient’s records were permanently filed in Hospital’s medical library.